DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 21, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2, 6, and 7 are canceled.
	Claim 12 and 13 are new.
Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 22, 2020 is withdrawn in view of the Amendment received on January 21, 2021.

Rejection – New Grounds, Necessitated by Amendment

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 12 and 13 recite that the “method is capable” of measuring a certain concentration of biomarker, but does not recite any steps on exactly how this sensitivity can be reached.  If the sensitivity achieved is an inherent ability of the assay itself, then claims 12 and 13 are simply reciting the inherent sensitivity of the assay method of claim 1 and therefore do not further limit the parent claim.  If the sensitivity achieved is not inherent ability to the assay, then it is unclear what limitations are responsible for achieving the sensitivity.
	For the purpose of prosecution, the former interpretation is applied.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5, and 8-11 under 35 U.S.C. 103 as being unpatentable over Bystryak et al. (U.S. Patent No. 5,776,703, published July 7, 1998) in view of Holenya et al. (Journal of Immunological Methods, 2012, vol. 380, pages 10-15), made in the Office Action mailed on October 22, 2020 is withdrawn in view of the arguments presented in the Amendment received on January 21, 2021.
Double Patenting

In addition claims 12 and 13 are rejected herein as being necessitated by Amendment (by way of their addition).  The claims are rejected herein because the limitations imposed by claims 12 and 13 are construed as being inherent to the method as claimed in the parent claim 1 (see above rejection under 112, 2nd or (b) paragraph).
Applicants state that the rejection will be addressed when pending claims are deemed allowable. (page 16, Response).
As neither argument nor a terminal disclaimer has been filed, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a method of quantifying a biomarker of the instant claims 1, 3-5 and 7-8 is within the scope of the claims in the co-pending application, specifically the method steps performing an enzyme-substrate reaction of a sample comprising labeled enzyme specifically bound to a biomarker in the sample, optically measuring one or more optical proprieties during a photo-oxidation induced amplification process, while the product resulting from the 
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 15, 2021
/YJK/